[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
This case came before the court as two consolidated cases, CV950144210S and CV950144760S, consolidated under the latter docket number. A jury found for the plaintiff, Tri-Coastal on three counts of the amended complaint. The court later found the CUTPA claim in favor of the plaintiff Tri-Coastal against the defendant, Betty Chang in the amount of $42,150.00, and reserved decision regarding punitive damages on the fraud count and punitive damages and attorney's fees on the CUTPA claim pending a hearing on the matter.
In the matter CV950144760, after hearing, the court finds for the plaintiff Tri-Coastal on the CUTPA claim, punitive damages in the amount of $20,000, attorney's fees in the amount of $15,000 and costs in the amount of $2,465.18. Further, the court finds that punitive damages on the fraud claim are not warranted in this matter.
So Ordered.
HICKEY, J